United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2758
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

   Vernon Montrell Webster, also known as Webster Connell Spunky, Jr., also
                    known as Tracy Connell Webster, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                             Submitted: June 11, 2018
                               Filed: July 11, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Vernon Webster pleaded guilty to being a felon in possession of a firearm, see
18 U.S.C. § 922(g)(1), and he received an enhanced sentence pursuant to the Armed
Career Criminal Act (“ACCA”), see id. § 924(e). Webster now appeals his sentence,
arguing that the district court1 erred in concluding that his three prior Wisconsin
convictions for burglary of a building or dwelling qualify as violent felonies under
the ACCA. See Wisc. Stat. § 943.10(1)(a), (2)(a) (1978). Before the district court,
however, Webster acknowledged the controlling authority of United States v. Lamb,
in which we held that an identical burglary conviction qualified as a violent felony.
See 847 F.3d 928, 930 (8th Cir. 2017), cert. denied, 138 S. Ct. 1438 (2018). On
appeal, Webster argues that Lamb was wrongly decided and that it should be
overruled. However, “[i]t is a cardinal rule in our circuit that one panel is bound by
the decision of a prior panel.” See United States v. Nelson, 589 F.3d 924, 925 (8th
Cir. 2009) (per curiam). Thus, in light of our decision in Lamb, we conclude that the
district court did not err in sentencing Webster as an armed career criminal.

      Accordingly, we affirm Webster’s sentence.
                     ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-